Judgment reversed and new trial granted, on the ground that the evidence is insufficient to show that the defendant was guilty of the crime charged beyond a reasonable doubt. Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ.; Glennon, J., dissents and votes to reverse and dismiss *612the information on the ground that the People failed to prove a case beyond a reasonable doubt; that the credible evidence shows that the defendant is not guilty of any crime, and there is absolutely no proof of the corpus delicti.